PER CURIAM.
Although the order for sale entered April 4,1977, appears not to have been predicated on an adjudication of the interests of the estate in the property that was subject to the order, the record contains indications of consent by the parties to the court’s exercise of jurisdiction over the property for certain purposes, even absent such an adjudication. The record otherwise provides an unsatisfactory basis for determination of *1243any error in the order from which the appeal was taken. Without prejudice to proceedings for a decisive determination of the estate’s interest in the property, or for reconsideration of the appealed order in the light of subsequent events, the order is
AFFIRMED. See Fla.R.P. & G.P. 5.100; Baker v. Baker, 327 So.2d 205 (Fla.1976).
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.